Appellant was convicted of the offense denounced by Code 1923, § 5411, having "carnal knowledge of girl over twelve and under sixteen years of age."
It was unnecessary for the indictment to contain the inculpatory allegation that appellant (defendant) was over the age of sixteen years. If he was under that age, such fact was matter of defense, to be pleaded by him. The demurrers to the indictment were properly overruled. Bryan v. State, 18 Ala. App. 199,89 So. 894.
We will not discuss the evidence. We observe no exceptions reserved to rulings made during the taking of testimony that merit any mention by us. The issue was simple, and was fairly submitted to the jury. There appears nowhere any prejudicial error, and the judgment of conviction is affirmed.
Affirmed.